           Case 1:20-cv-02090-RC Document 9 Filed 11/20/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
AMERICAN OVERSIGHT                  )
                                    )
                  Plaintiff,        )
v.                                  )               Case No. 20-cv-2090 (RC)
                                    )
U.S. CENSUS BUREAU, et al.          )
                                    )
                  Defendants.       )
____________________________________)

                                  JOINT STATUS REPORT

       Plaintiff American Oversight and defendants U.S. Census Bureau (“the Census Bureau”)

and U.S. Department of Commerce (“Commerce”), by undersigned counsel, hereby submit this

joint status report pursuant to the Court’s November 16, 2020, Minute Order.

       Defendants report that their initial searches for documents potentially responsive to the

Freedom of Information Act (“FOIA”) request at issue in this case are complete. Commerce

anticipates making an interim production on or before December 15, 2020, and anticipates making

a final production on or before January 15, 2021.

       The Census Bureau has completed its initial search for documents responsive to Plaintiff’s

FOIA requests, and is in the process of running a more tailored search for records responsive to

the Sent Communications FOIA request. The agency’s search for the White House Key Terms

FOIA yielded approximately 900 potentially responsive records, which the Census Bureau

anticipates processing at the rate of approximately 300 potentially responsive documents per

month. The agency anticipates making a final production for this request on or before March 1,

2021. The Census Bureau also anticipates making a determination with respect to a processing or

production schedule regarding the Sent Communications FOIA request on November 24, 2020.
           Case 1:20-cv-02090-RC Document 9 Filed 11/20/20 Page 2 of 2




       The parties have conferred and Plaintiff agrees to the above schedule at this time. The

parties propose to file another joint status report on or before December 19, 2020, providing an

update on the status of the case and proposing a schedule for further proceedings.

Dated: November 20, 2020                            Respectfully submitted,


                                                    JEFFREY BOSSERT CLARK
                                                    Acting Assistant Attorney General
                                                    Civil Division

                                                    ELIZABETH J. SHAPIRO
                                                    Deputy Branch Director
                                                    Federal Programs Branch

                                                    /s/ Liam C. Holland
                                                    Liam C. Holland (NY Bar No. 5580378)
                                                    Trial Attorney
                                                    U.S. Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel.: (202) 514-4964
                                                    Fax: (202) 616-8470
                                                    Email: Liam.C.Holland@usdoj.gov

                                                    Attorneys for Defendant


                                                     /s/ Emma Lewis
                                                    Emma Lewis
                                                    D.C. Bar No. 144574

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 919-6303
                                                    emma.lewis@americanoversight.org

                                                    Counsel for Plaintiff
